    Case: 1:13-cv-05702 Document #: 287 Filed: 11/29/18 Page 1 of 2 PageID #:6811
    Case: 18-1966    Document: 00713328263           Filed: 11/29/2018   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 November 29, 2018


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         D&B II ENTERPRISES LLC, doing business as BAIN
                                         ACCOUNTING/TAX on behalf of itself
                                         and all others similarly situated,
                                         Plaintiff - Appellant

 No. 18-1966                             v.

                                         UNIVERSAL TAX SYSTEMS, INCORPORATED, a Virginia corporation
                                         doing business
                                         as CCH SMALL FIRM SERVICES,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:13-cv-05702
 Northern District of Illinois, Eastern Division
 District Judge Rebecca R. Pallmeyer
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                          F.R.A.P. 42(b)
   Case: 1:13-cv-05702 Document #: 287 Filed: 11/29/18 Page 2 of 2 PageID #:6812
   Case: 18-1966    Document: 00713328263           Filed: 11/29/2018   Pages: 2



 STATUS OF THE RECORD:                                no record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                            -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
